DETAILED ACTION
Response to Amendment
	The Amendment filed November 9, 2021 has been entered. Claims 1-21 remain pending in the application. Applicant's amendments to the claims have overcome the 35 U.S.C. 101, 35 U.S.C. 102(a)(2), and 35 U.S.C. 103 rejections previously set forth in the Non-Final Office Action mailed August 18, 2021.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-21 are allowed.
The following is the examiner’s statement of reasons for allowance:
The above recited limitations are supported by the specification as originally filed at least at paragraphs [0030]-[0031]. 
The examiner agrees with the statements made on pages 8-9 of the Remarks, filed November 9, 2021, and adopts this reasoning. The prior art of Sawhney et al. (US 2018/0121129) and Jewett et al. (US 2002/0049825), when taken alone or in combination with each other, fail to anticipate and/or make obvious to one of ordinary skill in the art the claimed invention prior to the effective filing date. The prior art, alone or in combination, does not disclose a flag that is set in each entry of a logical map to indicate whether a data object fragment is a fragment of a first version or a fragment of a second version of the data object.


Response to Arguments
Applicant’s arguments, filed November 9, 2021, have been fully considered and are persuasive. As noted supra, the claims are in condition for allowance.
		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/TRACY A WARREN/Primary Examiner, Art Unit 2137